        Case 2:19-cv-08972-CBM-FFM Document 28 Filed 02/18/20 Page 1 of 1 Page ID #:419



                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

                                               CIVIL MINUTES - GENERAL


  Case No.           CV 19-8972-CBM(FFMx)                                          Date   FEBRUARY 18, 2020
  Title           SETH SHAPIRO v. AT&T MOBILITY, LLC.,


  Present: The Honorable              CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                       Yolanda Skipper                                               Laura Elias
                         Deputy Clerk                                               Court Reporter


                   Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                        Andrew E. Calderon                                       Marcellus A. McRae


  Proceedings:           HEARING RE DEFENDANT'S MOTION TO DISMISS [21]

The case is called and counsel state their appearance. The Court and counsel confer.

Following discussions with the parties, the Court will take the motion under submission and a written order will
issue.

IT IS SO ORDERED.

cc: all parties                                                                                       : 42




            CV-90                                      CIVIL MINUTES - GENERAL   Initials of Deputy Clerk YS
